Case 1:21-md-02989-CMA Document 103 Entered on FLSD Docket 04/13/2021 Page 1 of 3
             Case MDL No. 2989 Document 286 Filed 04/12/21 Page 1 of 3


                                   UNITED STATES JUDICIAL PANEL
                                                on
                                    MULTIDISTRICT LITIGATION



     IN RE: JANUARY 2021 SHORT SQUEEZE
     TRADING LITIGATION                                                                      MDL No. 2989



                                      (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO −1)



    On April 1, 2021, the Panel transferred 35 civil action(s) to the United States District Court for the
    Southern District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28
    U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2021). Since that time, no additional action(s) have been
    transferred to the Southern District of Florida. With the consent of that court, all such actions have
    been assigned to the Honorable Cecilia M. Altonaga.

    It appears that the action(s) on this conditional transfer order involve questions of fact that are
    common to the actions previously transferred to the Southern District of Florida and assigned to
    Judge Altonaga.

    Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
    Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
    Southern District of Florida for the reasons stated in the order of April 1, 2021, and, with the consent
    of that court, assigned to the Honorable Cecilia M. Altonaga.

    This order does not become effective until it is filed in the Office of the Clerk of the United States
    District Court for the Southern District of Florida. The transmittal of this order to said Clerk shall be
    stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
    Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                           FOR THE PANEL:

                    Apr 12, 2021

                                                           John W. Nichols
                                                           Clerk of the Panel
Case 1:21-md-02989-CMA Document 103 Entered on FLSD Docket 04/13/2021 Page 2 of 3
            Case MDL No. 2989 Document 286 Filed 04/12/21 Page 2 of 3




     IN RE: JANUARY 2021 SHORT SQUEEZE
     TRADING LITIGATION                                                        MDL No. 2989



                        SCHEDULE CTO−1 − TAG−ALONG ACTIONS



       DIST      DIV.     C.A.NO.     CASE CAPTION


     ARKANSAS EASTERN

       ARE        4      21−00093     Kelley et al v. Robinhood Markets Inc et al

     CALIFORNIA CENTRAL

       CAC        2      21−02230     Taylor Thompson v. Robinhood Financial LLC        Opposed
                                                                                         4/9/21
     CALIFORNIA NORTHERN

       CAN        3      21−00980     Daniluk v. Robinhood Financial, LLC et al
       CAN        4      21−00871     Saliba v. Robinhood Markets, Inc. et al
       CAN        4      21−00896     Clapp et al v. Ally Financial Inc. et al
       CAN        4      21−01596     Lybrook et al v. Robinhood Financial LLC et al

     CALIFORNIA SOUTHERN

       CAS        3      21−00238     Petrosyan v. Robinhood Financial LLC et al

     FLORIDA MIDDLE

       FLM        8      21−00329     Zelewski et al v. Robinhood Markets, Inc. et al

     ILLINOIS NORTHERN

       ILN        1      21−01601     Milhouse v. Robinhood Financial LLC et al
       ILN        1      21−01643     Odeh v. TD Ameritrade, Inc. et al

     MINNESOTA

        MN        0      21−00415     Siruk et al v. Robinhood Financial LLC et al
        MN        0      21−00689     Fox et al v. Ally Financial Inc. et al

     NEBRASKA

        NE        8      21−00093     Shaeffer v. TD Ameritrade, Inc.
Case 1:21-md-02989-CMA Document 103 Entered on FLSD Docket 04/13/2021 Page 3 of 3
            Case MDL No. 2989 Document 286 Filed 04/12/21 Page 3 of 3

    NEW YORK EASTERN
      NYE      1     21−00677
                                      Dechirico et al v. Ally Financial Inc. et al
     OREGON

        OR        3      21−00319     Norvell et al v. Robinhood Markets, Inc.
